                                                                      
 

                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF MICHIGAN
                                                            SOUTHERN DIVISION


DENISE CHILDERS,
                             Plaintiff,                                     Case No. 16-14428
v.                                                                          Honorable Nancy G. Edmunds
GENERAL MOTORS LLC,

                             Defendant.
________________________________/
                  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [88]

              Plaintiff Denise Childers (“Plaintiff”) brought this lawsuit against her employer,

Defendant General Motors LLC (“Defendant” or “GM”), alleging that it created a hostile

work environment and discriminated and retaliated against her on the basis of her race

and age in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age

Discrimination in Employment Act (“ADEA”), and 42 U.S.C. § 1981 (“§ 1981”).1 (Dkt.

69.) Plaintiff also alleges that Defendant failed to make reasonable accommodations

under the Americans with Disabilities Act (“ADA”). (Id.) The matter is before the Court

on Defendant’s motion for summary judgment on all claims. (Dkt. 88.) Plaintiff filed a

response, and Defendant filed a reply. (Dkts. 110, 118, 119.) The Court heard oral

arguments on the motion on January 9, 2019. For the reasons discussed below, the

Court GRANTS IN PART and DENIES IN PART Defendant’s motion.


                                                            
              1
         Originally, Plaintiff also asserted a claim pursuant to Michigan’s Elliott-Larsen
Civil Rights Act. (Dkt. 4, Pg ID 33.) However, the Court declined to exercise
supplemental jurisdiction over that claim and entered an order dismissing it. (Dkt. 10.)
       Plaintiff’s claim pursuant to § 1981 was added in her Second Amended
Complaint after she sought, and the Court granted, leave to file it. (See Dkt. 68.)
                                                                    1 
 
                                              
 

I.     Background

       Plaintiff began working for GM in 1989 and has been a Level 7 Lead Corporate

Auditor in GM’s internal audit department, which is known as General Motors Audit

Services (“GMAS”) from 2005 to the present. (See dkt. 110-2, Pg ID 4287.) In January

2013, GM hired Dottie Appleman as a manager in GMAS. (Dkt. 110-3, Pg ID 4296.) In

July 2013, Appleman gave Plaintiff positive feedback in her 2013 Commitment and

Accountability Partnership (“CAP”). (See dkt. 110-4, Pg ID 4368-69.) She also

suggested “improv[ing] professional flexibility, understanding, [and] adaptability” and

“establish[ing] ways to work collaboratively.” (Id. at Pg ID 4369.) Appleman assigned

Plaintiff to replace a different auditor as the lead auditor on the 2013 Global Business

Services Audit, which was a large and complex audit. (Dkt. 110-3, Pg ID 4308.)

       In July 2013, Plaintiff confronted Tom Yoder (a GMAS director) regarding a racist

comment made about a new African-American employee by the name of Chase Collins.

(Dkt. 110-5, Pg ID 4411.)

       Crystal Gonzalez was hired by GM in August 2013 as a senior auditor. (Dkt.

110-9, Pg ID 4532.) Gonzalez had previously worked with Appleman. (Id. at Pg ID

4534.) In September 2013, Plaintiff verbally complained to Appleman that Gonzalez

and some of their co-workers were becoming intoxicated while traveling with the team

and engaging in non-work-related activity during work hours. (Dkt. 110-5, Pg ID 4392.)

Her co-workers had also told her that she should retire soon and that people her age

were not interested in devices such as the Fitbit. (Id. at Pg ID 4393.) On one occasion,

Gonzalez was talking about Plaintiff nearing retirement age in front of Appleman, who

responded by stating that Plaintiff should work for another ten years. (Id.)



                                             2 
 
                                                                
 

              In November 2013, Yazmin Wong began working for GM as a lead auditor in

GMAS. (Dkt. 110-15, Pg ID 4578-79.) She too had previously worked with Appleman.

(Id. at Pg ID 4581.) Appleman appeared to be friends with both Gonzalez and Wong.

              In January 2014, Appleman gave Plaintiff a positive performance review in her

2013 Year-End review, which stated that Plaintiff “achieves expectations” for behaviors

and performances. (Dkt. 110-4, Pg ID 4371, 4373.) The review noted that the audit

Plaintiff had been leading was not finished. (Id. at Pg ID 4371.) Appleman told Plaintiff

she would continue to be the lead on the GBS audit in 2014. (Dkt. 110-5, Pg ID 4404.)

              In the summer of 2014, Wong played a video Plaintiff felt was “nasty” and

“raunchy” in front of her; Wong told Plaintiff that “these are your people.” (Id. at Pg ID

4400.) Plaintiff told Wong that the video was inappropriate and that she should turn it

off. (Id.) Plaintiff also testified that Gonzalez made comments such as “black people

are always late” or “black people do meth.” (Id. at Pg ID 4408.)

              Plaintiff later complained to Appleman about the inappropriate video and about

the behavior of both Wong and Gonzalez. (Id. at Pg ID 4401.) Plaintiff felt that Wong

and Gonzales were “like a bunch of roaming high school bullies.” (Id.) She also

complained to Appleman that Collins was fired for doing the same things others were

doing.2 (Id. at Pg ID 4402.)

              In July 2014, Appleman gave Plaintiff a lower performance review, stating that

she only “minimally” met expectations for business results and “partially” met

expectations for leadership behaviors. (Dkt. 110-17, Pg ID 4654.) There was a note

regarding the need to work on her interpersonal “savvy/flexibility.” (Id. at Pg ID 4659.)


                                                            
              2
                  Collins had been fired in May of 2014. (Dkt. 110-5, Pg ID 4402.)
                                                               3 
 
                                              
 

       On October 1, 2014, a disturbing incident allegedly occurred. Plaintiff was

seated in a conference room when Wong and Gonzalez entered. (Dkt. 110-5, Pg ID

4450.) Wong asked Plaintiff if she was ready for lunch. Plaintiff responded that she

needed five to ten minutes. According to Plaintiff, at that point, Wong told her to get up

and punched her 6-8 times in the neck. (Id. at Pg ID 4451.) Plaintiff cried “don’t touch

me,” leading Wong to point her finger in Plaintiff’s face and taunt her by mimicking her

“don’t touch me” cries. She mimicked her the next day as well. (Id. at Pg ID 4454.)

Other witnesses described the incident differently. They stated that Wong “tapped” or

“poked” Plaintiff. (See Dkt. 110-25, Pg ID 4702.)

       Plaintiff informed Appleman of this incident via an instant message close to two

weeks later—on October 13, 2014. (Dkt. 110-21, Pg ID 4683.) Plaintiff testified that

she attempted to report the incident earlier but was told that Appleman was unavailable.

(Dkt. 110-5, Pg ID 4461.) Appleman asked Plaintiff to provide a typewritten account of

what took place. (Id. at Pg ID 4462.) Appleman also asked Wong to provide her with a

written summary of her own account of what transpired. (Dkt. 110-23, Pg ID 4688.)

Wong admitted to poking Plaintiff multiple times. (Id. at Pg ID 4687.)

       On October 22, 2014, Appleman filed a formal report regarding Plaintiff’s

complaint with GM security. (Dkt. 110-24, Pg ID 4693.) Henry Jackson from GM

Security conducted an investigation regarding the October 1 incident. His conclusion

was that “it appears Wong did use her index finder to touch Childers on the back of her

shoulder.” (Id. at Pg ID 4702.) On February 18, 2015, Plaintiff was informed that the

investigation found “no evidence of wrong doing” on the part of Wong. (See Dkt. 110-

33, Pg ID 4764.)



                                             4 
 
                                                 
 

       During October 2014, Plaintiff asked Appleman if she could work from home on

Tuesdays, but Appleman told her that she preferred her not to. (Dkt. 110-5, Pg ID

4475.) In February of 2015, Appleman asked human resources for permission to

terminate Plaintiff. (See dkt. 110-41, Pg ID 4805.) She was informed that because

Plaintiff had never been placed on a performance improvement plan (“PIP”), termination

was unwarranted and that “[i]n fact, a review of her CAP’s [sic] since 2010 provide that

at the worst, [Plaintiff] was inconsistent.” (Id.)

       Plaintiff’s 2014 year-end review, which she eventually received in March of 2015,

stated that “[Plaintiff]’s professional credibility and capacity are low” and that she

“participated in disagreements at work. It will take a sincere effort and a lot of work for

[Plaintiff] to regain people’s trust again.” (Dkt. 110-17, Pg ID 4659, 4657.) The review

also stated that Plaintiff’s “actual output and work product is that of a lower level auditor

and generally does not perform at a lead auditor level a majority of her time . . . she is

not proactive and not a good time manager.” (Id. at Pg ID 4657.) Appleman also stated

that “[i]n response to [Plaintiff]’s inconsistent performance, management has assigned

[Plaintiff] to participate in audits as opposed to leading them.” (Id.)

       Plaintiff alleges that on March 24, 2015, she requested 1.5 hours of leave time

for weekly medical appointments, but that request was denied and she was told she

would be required to take unpaid leave. (Dkt. 110-47.) Emails show that Plaintiff was

informed by human resources to contact the disability manager, who would decide

whether the leave time would be paid or unpaid. (See id.)

       As a result of her unfavorable review for 2014, Plaintiff was placed on a PIP.

(See dkt. 110-48.) As a part of this PIP, Plaintiff was assigned to lead an audit. Initially,



                                               5 
 
                                                                
 

she received positive performance reviews for her work on the 2015 audit, but starting

in September 2015, she began to receive negative performance feedback. (See id. at

Pg ID 4847.) Management concluded in October of 2015 that because some of the

objectives in the PIP were not consistently met, Plaintiff would no longer be leading

audits. (Id. at Pg ID 4851.) However, because Plaintiff generally satisfied her PIP

goals, she was released from the PIP. (Id.)

              Plaintiff alleges that she was set up to fail during the course of the PIP and that

Appleman had already decided that she did not want to assign her to lead audits, as

reflected by her statement in Plaintiff’s 2014 performance review. Plaintiff further

alleges that she was not given sufficient resources to successfully complete that audit.

Plaintiff did, however, take responsibility for some of the problems that arose during the

course of that audit. For example, in an email to her supervisor dated September 18,

2015, she stated: “FYI, the bottom line is that I take responsibility/am accountable for

the [audit], including deadlines missed, etc.” (Dkt. 88-3, Pg ID 2602.)

              On January 28, 2016, Plaintiff filed her EEOC claim. (See dkt. 110-49.) In

February 2016, she assisted with a small project and received positive feedback. (See

dkt. 110-50, Pg ID 4856.) She alleges, however, that she was not given any audit

assignments until she went on disability leave in January of 2017.3 Moreover, she

alleges she was forced to scan documents and manually transfer electronic files,

despite requesting assignments. (See dkt. 110-54, Pg ID 4885.) She also requested to




                                                            
              3
        This followed a cancer diagnosis. Her failure to accommodate claim under the
ADA, discussed below, relates to her health prior to this diagnosis.
                                                               6 
 
                                               
 

work from home for three half days during December 2016, but her supervisor denied

that request. (Dkt. 110-56, Pg ID 4895.)

       Plaintiff alleges that she was denied a raise that all other Level 7 Lead Auditors

received in January of 2015 (except for one other employee who was also African-

American). Defendant concedes that Plaintiff did not receive a raise that year due to

her 2014 performance review but notes that she received a TeamGM bonus. (See dkt.

118-1, Pg ID 5514.) Defendant also notes that the other African-American employee

who did not receive a raise that year was ineligible for one because she was at the top

of the salary range for a Level 7A auditor. (See id. at Pg ID 5513.) Instead, she

received a lump sum bonus and a TeamGM bonus. (Id.) Defendant also notes that

Plaintiff received a rating of “achieves expectations” as well as a 1.95% salary increase

and a $15,000 bonus in 2016.

II.    Summary Judgment Standard

       It is well established that summary judgment under Federal Rule of Civil

Procedure 56 is proper when “‘the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” United

States S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013)

(quoting Fed. R. Civ. P. 56(a)). When reviewing the record, “‘the court must view the

evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in its favor.’” Id. at 327 (quoting Tysinger v. Police Dep’t of Zanesville, 463

F.3d 569, 572 (6th Cir. 2006)). Furthermore, the “‘substantive law will identify which

facts are material,’ and ‘summary judgment will not lie if the dispute about a material

fact is genuine, that is, if the evidence is such that a reasonable jury could return a



                                              7 
 
                                                                
 

verdict for the nonmoving party.’” Id. at 327 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). When considering the material facts in the record, a court

must bear in mind that “[t]he mere existence of a scintilla of evidence in support of the

plaintiff's position will be insufficient; there must be evidence on which the jury could

reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

III.          Analysis

              A.             Discrimination Claims

              Title VII makes it unlawful for an employer to discriminate against an employee

on the basis of his or her race. See 42 U.S.C. § 2000e-2(a)(1). Racial discrimination

claims can also be brought under § 1981. The ADEA prohibits discrimination by an

employer on the basis of age. See 29 U.S.C. § 623(a)(1). Because Plaintiff does not

have any direct evidence of discrimination and instead relies on circumstantial

evidence, the burden-shifting framework articulated in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973), applies. DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir.

2004). Under this framework, if the plaintiff establishes her prima facie case of

discrimination, the burden of proof shifts to the defendant to articulate a legitimate, non-

discriminatory reason for its actions. Id. If the defendant provides such legitimate

reasons, the burden of proof returns to the plaintiff to rebut the defendant’s proffered

reasons by showing them to be pretextual. Id. at 414-15.

              To establish a prima facie case of discrimination,4 Plaintiff must show that 1) she

was a member of a protected class (under the ADEA, she was older than 40 years old),



                                                            
              4
          The elements of a prima facie case under § 1981 are the same as those in a
Title VII action. See Jackson v. Quanex Corp., 191 F.3d 647, 658 (6th Cir. 1999).
                                                               8 
 
                                                
 

2) she was subject to an adverse employment action, 3) she was qualified for the

position, and 4) she was treated differently than similarly-situated employees outside of

the protected class (under the ADEA, younger employees). Id. at 415, 417.

       Here, there is no dispute that Plaintiff is a member of a protected class and that

she is qualified for her position. Defendant disputes, however, elements two and four of

Plaintiff’s prima facie case. More specifically, Defendant argues that Plaintiff was not

subjected to an adverse employment action and that she cannot demonstrate that she

was treated differently from similarly-situated employees. Defendant also argues that

even if Plaintiff could establish a prima facie case of discrimination, she cannot establish

that her employer’s legitimate non-discriminatory reasons for its adverse employment

actions were a pretext for race and age discrimination.

              1. Whether Plaintiff Suffered Adverse Employment Actions

       An adverse employment action is a “‘materially adverse change in the terms or

conditions of the employment because of the employer’s actions.’” Michael v.

Caterpillar Fin. Servs. Corp., 496 F.3d 584, 593 (6th Cir. 2007) (quoting Allen v. Mich.

Dep’t of Corrs., 165 F.3d 405, 410 (6th Cir. 1999)). This materially adverse change

       must be more disruptive than a mere inconvenience or an alteration of job
       responsibilities. A materially adverse change might be indicated by a
       termination of employment, a demotion evidenced by a decrease in wage
       or salary, a less distinguished title, a material loss of benefits, significantly
       diminished material responsibilities, or other indices that might be unique to
       a particular situation.

Id. at 594 (quoting Ford v. Gen. Motors Corp., 305 F.3d 545, 553 (6th Cir. 2002)).

       Being placed on a PIP and receiving non-satisfactory work reviews are not

materially adverse acts. See Choulagh v. Holder, 528 F. App’x 432, 438 (6th Cir. 2013)

(unpublished). Instead, Plaintiff focuses on the following allegedly adverse employment

                                              9 
 
                                                                 
 

actions: 1) receiving lower bonuses than her peers, 2) being relegated to the role of a

Level 6 Senior Auditor although she kept her lead title, 3) not being given audit

assignments for an entire year, and 4) being required to scan documents and organize

electronic files for six months.

              Plaintiff receiving lower bonuses and being relegated to the role of a Level 6

Senior Auditor are also not sufficient to constitute adverse acts, because there was no

change in Plaintiff’s wages, benefits, or title.5 See id. (finding the alleged actions “de

minimis at best” because they did not “result[] in a decrease in salary, a less

distinguished title, or a loss of benefits”). Plaintiff argues, however, that because she

was required to scan documents and organize electronic files for six months, her

material responsibilities were significantly diminished. The Court need not decide

whether these reduced responsibilities, on their own, are sufficient to create a jury

question on this issue in light of the Court’s finding that Plaintiff cannot show she was

treated differently from similarly situated employees.

                             2. Whether Plaintiff was Treated Differently

              To prove different treatment, Plaintiff must show that she was treated less

favorably than co-workers who were similarly situated for the same or similar conduct.

Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004). To be similarly situated,

“the individuals with whom [she] compares herself ‘must have dealt with the same

supervisor, have been subject to the same standards, and engaged in the same

conduct without such differentiating or mitigating circumstances that would distinguish


                                                            
              5
        In fact, Plaintiff received a raise and bonus in both 2014 and 2016. (Dkt. 110-2,
Pg ID 4287-88; dkt. 118-1, Pg ID 5514.) She also received a bonus in 2015. (See dkt.
118-1, Pg ID 5514.)
                                                               10 
 
                                                                 
 

their conduct or the employer’s treatment of them for it.’” Id. at 906 (quoting Gray v.

Toshiba Am. Consumer Prods., Inc., 263 F.3d 595, 599 (6th Cir. 2001)).

              Defendant argues that there are no other employees who reported to the same

supervisors as Plaintiff and had similar performance deficiencies that were treated more

favorably. Defendant also notes that Plaintiff continues to work as a Level 7 auditor in

GMAS, she received a raise and a bonus in 2016, and she has not been placed on a

PIP again. Plaintiff responds by arguing that she in fact performed better than other

auditors who were treated more favorably. She also disputes the accuracy of her

reviews.6

              Plaintiff had, however, admitted that she at times missed deadlines. Thus, even

though she may not agree with every statement in her reviews, the record shows that

she did have performance deficiencies. This differentiating circumstance explains why

she did not receive a raise in 2015 and received lower bonuses than some of her peers.

And while Plaintiff argues that she was actually a stronger performer, she does not have

any relevant evidence of this. She points to the fact that Appleman had her replace a

younger Caucasian as a lead on the 2013 Audit due to her greater skillset. However,

her performance deficiencies arose during the course of that audit. The evidence of her

performance prior to that audit is of little relevance to the treatment she received

afterwards. She also points to the testimony of a co-worker by the name of Todd

Grafton, who opined that Plaintiff was better than other Level 7 auditors. (Dkt. 110-16,

Pg ID 4624.) However, Grafton is someone who had worked under Plaintiff’s



                                                            
              6
       For example, Plaintiff argues that comments regarding her using her personal
phone during work hours were untrue.
                                                               11 
 
                                                                 
 

supervision and who she had, in fact, criticized. She also points to a statement made

by a manager by the name of Kevin Seitz that she and Grafton were the “stronger

performers,” but the only evidence of that statement is Grafton’s testimony. Thus, there

is no evidence in the record from which a reasonable jury could conclude that Plaintiff

was treated differently from similarly situated employees.7 Because Plaintiff is unable to

prove her prima facie case of discrimination, there is no need to discuss the issue of

pretext. GM is entitled to summary judgment on Plaintiff’s discrimination claims.

              B.             Retaliation Claims

              Title VII makes it unlawful for an employer to discriminate against any of its

employees because that employee “has opposed any practice made an unlawful

employment practice by this title.”8 42 U.S.C. § 2000e-3(a). The ADEA contains a

similar anti-retaliation provision. See 29 U.S.C. § 623(d). Retaliation claims can also

be brought under § 1981. See CBOCS West, Inc. v. Humphries, 553 U.S. 442, 457

(2008). Because Plaintiff does not have any direct evidence of retaliation and instead

relies on circumstantial evidence, the burden-shifting framework articulated in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), that is discussed above

applies. Fuhr v. Hazel Park Sch. Dist., 710 F.3d 668, 674 (6th Cir. 2013). In order to

establish her prima facie case of retaliation, Plaintiff must establish that 1) she engaged

in protected activity, 2) GM knew she exercised a protected right, 3) an adverse

employment action was subsequently taken against her, and 4) there was a causal

connection between the protected activity and the adverse employment action. See


                                                            
              7
        Also, there is evidence in the record that other auditors were similarly asked to
perform non-substantive tasks, such as moving boxes. (See dkt. 110-16, Pg ID 4625.)
      8
        This is known as the opposition clause of the anti-retaliation provision.
                                                               12 
 
                                               
 

Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 792 (6th Cir. 2000) (Title VII); Fox v.

Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007) (ADEA); Wade v. Knoxville Utils.

Bd., 259 F.3d 452, 464 (6th Cir. 2001) (§ 1981). “The burden of establishing a prima

facie case in a retaliation action is not onerous, but one easily met.” Taylor v. Geithner,

703 F.3d 328, 336 (6th Cir. 2013) (internal quotations and citation omitted).

              1. Whether Plaintiff Engaged in Protected Activity

       To prove that she engaged in protected activity, Plaintiff “must establish that

[s]he challenged an employment practice [s]he reasonably believed was unlawful.”

Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d 634, 645 (6th Cir. 2015) (citation

omitted). While the complaint does not need to be made “with absolute formality,

clarity, or precision,” “vague complaints do not constitute opposition.” Id.

       Here, Plaintiff contends that she engaged in several types of protected activity: 1)

making complaints to Appleman about her co-workers’ behavior, which she

characterizes as discriminatory as well as creating a hostile work environment, 2)

confronting a director (Yoder) about making a racist remark to an African-American co-

worker (Collins), 3) complaining to a supervisor (Appleman) about Collins being fired for

the same things other (non-African-American) employees were doing, and 4) filing an

EEOC claim. Defendant agrees that filing an EEOC claim constitutes protected activity

but argues that the remaining acts do not.

       In Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1313 (6th Cir.

1989), the Sixth Circuit Court of Appeals considered whether an employee’s complaints

constituted protected activity. The court noted that most of the complaints made by the

employee in that case contested the correctness of a decision made by the employer



                                             13 
 
                                               
 

and not any unlawful employment practice. And while the employee had complained

about a racist statement made by a co-worker and asserted that the company’s critique

of his management style was “a case of ethnocism,” the court reasoned that this charge

was too vague to put the employer on notice that he was opposing an unlawful practice.

Id. Ultimately, the court concluded that the plaintiff had not stated a cause of action for

retaliation. Id. at 1313-14.

       In contrast, in Yazdian, 793 F.3d at 646, the Sixth Circuit found that the

employee had made six statements to his employer that were specific enough to qualify

as protected activity. Those statements were: “I’m going to respond with counsel;” “I’m

going to bring you up on charges;” “bring a lawsuit,” hostile work environment;” “I will

have an attorney respond;” and “I will be responding with charges.” Id. The court

reasoned that these complaints, particularly the hostile work environment comment, put

the employer on notice that the employee believed his supervisor’s conduct was

unlawful. Id.

       The Court finds the complaints made to Appleman in this case more akin to the

vague comments in Booker than the specific comments made in Yazdian. Plaintiff did

not use any specific term of art, like the employee in Yazdian, to put GM on notice that

she believed her co-workers’ behavior constituted race and age discrimination or that

they created a hostile work environment. With regard to her complaints that Collins was

fired for doing the same things other people had done, there is no evidence that she told

Appleman that she believed this was due to his race. Without having told Appleman

that she believed any disparate treatment was due to Collins’ race, there is no way that




                                             14 
 
                                                                 
 

GM would have known that Plaintiff was lodging a complaint of race discrimination.9 To

be deemed protected activity under a particular statute, the plaintiff must have

referenced acts of discrimination under that statute. See Fox v. Eagle Distrib. Co., 510

F.3d 587, 592 (6th Cir. 2007) (finding that Plaintiff’s complaints about the denial of his

promotion did not constitute protected activity under the ADEA because he did not

indicate that he believed he was denied the promotion due to age discrimination or that

his employer engaged in any unlawful employment practice). Similarly, while Plaintiff

reported the alleged assault, she did not indicate that she believed the assault was

related to any race or age discrimination or that it was part of a hostile work

environment. To the contrary, Plaintiff herself stated, in an October 28, 2014 email:

“[Wong] is my colleague and friend. I do not think she knew I have pinched nerves

(neck/back); and, I know she would never, ever (purposely) do anything to harm me.”

(Dkt. 88-3, Pg ID 2642.) In sum, the Court finds that the complaints made by Plaintiff to

Appleman were too vague to put Defendant on notice that she believed an unlawful

employment practice related to race or age discrimination or a hostile work environment

was taking place.

              Plaintiff also alleges that she complained to Yoder about a racist remark he had

made. The Court finds that this isolated complaint is an insufficient basis for Plaintiff’s




                                                            
              9
       The Court also notes that the Sixth Circuit has stated that an employee’s
complaints “about management practices” are too vague to constitute opposition to
employment discrimination. See Yazdian, 793 F.3d at 647 (citation omitted). Here, it
appears much of Plaintiff’s frustration stemmed from the perceived friendship between
Appleman and Gonzalez and Wong. Complaining that Collins was fired for doing the
same things others were doing could simply be construed as a complaint about that
bias.
                                                               15 
 
                                                                 
 

retaliation claims.10 This leaves the filing of the EEOC complaint as the only protected

activity undertaken by Plaintiff. As Defendant correctly notes, many of the adverse acts

alleged by Plaintiff occurred before the filing of the EEOC complaint and, thus, she

cannot show causation with regard to those acts. The Court will, therefore, continue its

analysis of Plaintiff’s retaliation claims with regard to the acts that took place after the

EEOC complaint only.

                             2. Whether Plaintiff Suffered Adverse Employment Actions

              Plaintiff’s burden of establishing an adverse action is “less onerous” in the

retaliation context than in the discrimination context. See Burlington Northern & Santa

Fe Ry. v. White, 548 U.S. 53, 67-68 (2006). The Sixth Circuit has stated that “‘if a

reasonable trier of fact could conclude that a retaliatory act would deter a person from

exercising [her] rights, then the act may not be dismissed.’” Holzemer v. City of

Memphis, 621 F.3d 512, 524 (6th Cir. 2010) (quoting Siggers-El v. Barlow, 412 F.3d

693, 701 (6th Cir. 2005)).

              The alleged adverse acts that took place after Plaintiff filed her EEOC

complaint—not being assigned to an audit and being required to scan documents and

organize electronic files—are sufficient to create a jury question on the issue of whether

Plaintiff suffered an adverse employment action, because a reasonable jury could




                                                            
              10
         Also, there is no evidence that this complaint was ever relayed to Plaintiff’s
supervisor or anyone else that made decisions with regard to Plaintiff. Thus, even if this
complaint was protected activity, Plaintiff cannot prove causation with regard to the
adverse acts that followed this complaint. See Pawlaczyk v. Besser Credit Union, No.
1:14-CV-10983, 2015 U.S. Dist. LEXIS 90591, at *35 (E.D. Mich. Apr. 13, 2015) (“if the
decision-makers did not know of the protected activity, it did not cause them to take an
adverse action”).
                                                               16 
 
                                               
 

conclude that an employee may be deterred from filing an EEOC complaint if she knows

that she may no longer receive any substantive work assignments.

              3. Whether there was a Causal Connection between the Protected
                 Activity and Adverse Acts

       In order to establish the causation element of her retaliation case, Plaintiff must

show that her protected activity was the but-for cause for Defendant’s allegedly adverse

actions. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013). Plaintiff filed

her EEOC complaint on January 28, 2016, and informed a supervisor that she did so in

early February of 2016. She alleges that she assisted with a small project that month

but was not given any audit assignments until she went on disability leave the following

year and was also required to scan documents and manually transfer electronic files for

about six months.

       The Sixth Circuit has stated that “[i]n some cases, temporal proximity alone may

be sufficient” to establish causation. See Savage v. Fed. Express Corp., 856 F.3d 440,

448-49 (6th Cir. 2017) (finding that “33 days between [plaintiff]’s protected activity and

his suspension, and the 41 days between his activity and his termination . . . raises an

inference that the adverse action was motivated by [plaintiff]’s protected activity”). And

while an inference of retaliation does not arise when the adverse acts began prior to the

protected activity, the type of adverse acts that took place prior to the EEOC complaint

(being placed on a PIP, lower bonuses) was different than the type of adverse acts that

took place after (no longer being assigned to audits, being required to scan documents

and organize electronic fines). Thus, the Court finds that the close temporal proximity

between Plaintiff’s EEOC complaint and the reduced substantive responsibilities

assigned to Plaintiff raises an inference that these acts were motivated by retaliatory

                                             17 
 
                                                                 
 

animus. Because Plaintiff has satisfied her burden of proof regarding her prima facie

case, the burden shifts to Defendant to articulate legitimate, non-discriminatory reasons

for its actions.

                             4. Whether Defendant’s Proffered Legitimate Reasons were
                                Pretextual

              Defendant argues that Plaintiff’s inconsistent performance and negative reviews

were legitimate reasons for any allegedly adverse acts. Plaintiff can demonstrate,

however, that Defendant’s proffered legitimate reason is a pretext for retaliation by

showing that the proffered reason 1) has no basis in fact, 2) did not actually motivate its

adverse employment actions, or 3) was insufficient to warrant the challenged adverse

employment actions. Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000).

              There is evidence in the record that Plaintiff was inconsistent, and she had even

admitted that she at times missed deadlines. Plaintiff argues, however, that her reviews

indicated that she performed at the level of a Level 6 auditor and thus, her inconsistent

performance and negative reviews would only justify her placement on a PIP, the

elimination of her lead role, and the lower bonuses but would not justify refusing to give

her audit assignments for an entire year and requiring her to scan documents and

organize electronic files for six months.11 Defendant responds by arguing that due to

the ebb and flow of work, other auditors were asked to perform similar tasks.



                                                            
              11
           The Court notes that while it did not reach the issue of pretext in the context of
Plaintiff’s discrimination claims, by making this argument, Plaintiff appears to concede
that Defendant had a legitimate, non-discriminatory reason for the adverse acts that
predated the filing of the EEOC complaint by Plaintiff. By identifying this intervening
event (the filling of an EEOC complaint), Plaintiff strengthens her argument regarding a
possible retaliatory animus following this protected activity but weakens her argument
regarding a discriminatory animus. If Defendant had discriminated against Plaintiff, it
                                                               18 
 
                                                                 
 

              The Court first notes that the adverse acts at issue, namely Defendant not giving

Plaintiff any audit assignments and requiring her to scan documents and organize

electronic files, began after she filed her EEOC complaint. And while temporal proximity

alone is insufficient to establish pretext, the lack of a connection between Defendant’s

proffered reason and the adverse acts at issue is sufficient to raise a jury question on

this issue. This is especially true because Plaintiff had previously suffered

consequences that were related to her inconsistent performance that were not as

severe as the consequences she faced after the filing of the EEOC complaint. Thus,

there is a question of whether those later adverse acts were motivated by retaliatory

animus. Plaintiff’s retaliation claims based upon the adverse acts she allegedly suffered

after the filing of her EEOC complaint survive this motion.

              C.             Hostile Work Environment Claims

              A hostile work environment claim requires proof that 1) plaintiff belongs to a

protected class, 2) plaintiff was subjected to unwelcome harassment, 3) the harassment

was based on race (or age), 4) “the harassment was sufficiently severe or pervasive to

alter the conditions of employment and create an abusive working environment,” and 5)

the defendant knew or should have known about the harassment and failed to take

action. Williams v. CSX Transp. Co., 643 F.3d 502, 511 (6th Cir. 2011). The relevant

conduct must “constitute a hostile or abusive working environment both to the

reasonable person and the actual victim.” Randolph v. Ohio Dep’t of Youth Servs., 453

F.3d 724, 733 (6th Cir. 2006). In making a determination of “whether an actionable



                                                            
would have been doing so all along and not waited until she had filed an EEOC
complaint.
                                                               19 
 
                                                                 
 

hostile environment claim exists,” the court looks at “all the circumstances, including the

frequency of the discriminatory conduct; its severity; whether it is physically threatening

or humiliating, or a mere offensive utterance, and whether it unreasonably interferes

with an employee’s work performance.” Nat’l R.R. Passenger Corp. v. Morgan, 536 US.

101, 116 (2002) (quotations and citations omitted).

              Here, Plaintiff alleges that Wong and Gonzalez played inappropriate racially

charged vidoes, acted “like a bunch of roaming high school bullies,” and made age-

related comments—specifically they told her she should retire soon and that people her

age were not interested in devices such as the Fitbit. (Dkt. 110-5, Pg ID 4395, 4401.)

Plaintiff also asserts that Wong punched her, taunted her the next day, and took her

laptop, emphasizing that the first of these incidents was physically threatening and

humiliating.

              While Plaintiff’s allegations of physical assault in the workplace are extremely

troubling,12 there is no evidence that Wong’s conduct was motivated by racial animus or

animus against Plaintiff due to her age.13 Only harassment based on the plaintiff’s

protected status may be considered in a hostile work environment claim. See Reed v.

Procter & Gamble Mfg. Co., 556 F. App’x 421, 432 (6th Cir. 2014) (stating that there




                                                            
              12
          The Court notes that there is some disagreement as to what exactly occurred
that day. While Plaintiff states that Wong punched her, other witnesses stated that
Wong “tap[ped]” or “poke[d]” her. (See Dkt. 110-25, Pg ID 4702.) However, when
deciding a motion for summary judgment, the Court views the record in the light most
favorable to the non-moving party. Thus, the Court will assume Plaintiff was punched.
       13
          Also, these incidents occurred over a short period of time and were therefore
isolated, not pervasive. See Williams, 643 F.3d at 511 (noting the offensive statements
were isolated, not pervasive, because all but two occurred over a two-day period).
                                                               20 
 
                                                                 
 

was no need to consider harassment unrelated to race when assessing the overall

severity or pervasiveness of the harassment) (unpublished).

              With regard to Plaintiff’s co-workers playing inappropriate racially charged videos

and making assumptions about “black people,” except for the one comment by Wong

that “[t]hese are your people,” (dkt. 110-5, Pg ID 4400), their racially charged comments

were not directed towards Plaintiff herself. See Barrett v. Whirlpool Corp., 556 F.3d

502, 518 (6th Cir. 2009) (stating that the use of the word “nigger” by several co-workers

was offensive but did not suggest harassment of plaintiff herself); Lewis-Smith v. W. Ky.

Univ., 85 F. Supp. 3d 885, 905 (W.D. Ky. 2015) (noting that a lack of respect for the

presidency of Obama and a racial comment did not suggest harassment of Plaintiff

herself). And while the videos and race and age-related comments may have been

offensive to Plaintiff, they were not severe or pervasive enough to sustain a hostile work

environment claim.14 See Williams, 643 F.3d at 513 (racist statements, such as calling

Jesse Jackson and Al Sharpton “monkeys” and saying black people should “go back to

where they came from,” were despicable but were not severe or pervasive enough to

create a jury question on the hostile work environment claim); see also Phillips v. UAW

Int’l, 854 F.3d 323, 328 (6th Cir. 2017) (“even offensive and bigoted conduct [is]

insufficient to constitute a hostile work environment if it is neither pervasive nor severe

enough to satisfy the claim’s requirements”). GM is therefore entitled to summary

judgment on Plaintiff’s hostile work environment claims.



                                                            
              14
          Due to the Court’s finding that the alleged harassment did not rise to the level
of creating an abusive working environment, there is no need to address the final factor
of whether GM knew or should have known about the harassment and failed to take
action after learning of the harassment.
                                                               21 
 
                                               
 

       D.     Failure to Accommodate Claim

       To establish a failure to accommodate claim under the ADA, Plaintiff must prove

1) she has a disability, 2) she is otherwise qualified for the job, and 3) Defendant

refused to make a reasonable accommodation for the disability. Smith v. Ameritech,

129 F.3d 857, 867 (6th Cir. 1997). Defendant argues that Plaintiff never requested a

reasonable accommodation that was denied. Plaintiff asserts that she requested to

work from home numerous times, but that request was sometimes denied.

       “The ADA does not obligate employers to make on-the-spot accommodations of

the employee’s choosing.” Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 840 (6th

Cir. 2018). Instead, an employer is required to “engage in an informal, interactive

process with the employee to identify the precise limitations resulting from the disability

and potential reasonable accommodations that could overcome those limitations.” Id.

(quotations and citations omitted).

       Here, Plaintiff did not clearly tie her request to work from home to her disability.

Nor does she appear to have engaged in an interactive process with her employer. See

id. (finding that plaintiff did not state a prima facie failure to accommodate claim

because he voluntarily abandoned the interactive process with his employer). For

example, when her request to work from home was denied in December 2016, she

informed her supervisor that she would use her vacation and sick time instead. (See

dkt. 110-56.) Moreover, the record shows that Plaintiff was sometimes allowed to work

from home and that she was a salaried employee who never took unpaid leave, despite

a supervisor suggesting the need to do so. (See dkt. 110-5, Pg ID 4470.) GM is

entitled to summary judgment on Plaintiff’s failure to accommodate claim.



                                             22 
 
                                                
 

IV.    Conclusion

       For the above-stated reasons, Defendant’s motion for summary judgment is

GRANTED IN PART and DENIED IN PART. The claims that survive this motion are

Plaintiff’s retaliation claims based on the allegedly adverse acts that followed the filing of

her EEOC complaint only.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: February 14, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 14, 2019, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                             23 
 
